IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TROY LEWIS MITCHELL,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5265

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 20, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Troy Mitchell, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Munn v. Florida Parole Commission, 807 So. 2d 733 (Fla. 1st

DCA 2002).

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.